Exhibit 10.1

BECKMAN COULTER, INC.

MANAGEMENT INCENTIVE PLAN

This document sets forth the terms of the Management Incentive Plan (the "Plan")
of Beckman Coulter, Inc. (the “Company”). With respect to the 162(m)
participants (as defined below), the Plan is adopted under Section 5.2 of the
Company’s 2007 Long-Term Performance Plan (the “2007 Plan”).

Operation of the Plan

Potential Bonus. The employees of the Company eligible to participate in the
Plan (each, a “participant”) will be designated by the Company’s Chief Executive
Officer or his/her designee (“Management”) each year (each, a “bonus year”),
except that the Organization and Compensation Committee (the “Committee”) of the
Company’s Board of Directors shall designate those participants eligible to
participate in the Plan whose bonuses will be intended to qualify as
performance-based compensation within the meaning of Section 162(m) of the
Internal Revenue Code (“Section 162(m)”). (Each participant so designated by the
Committee is referred to herein as a “162(m) participant” where the context
requires such designation). Each participant for a particular bonus year shall
be eligible to receive a bonus under the Plan for that bonus year on the terms
and conditions set forth herein (the “bonus opportunity”). The target bonus
opportunity (the “target bonus”) for any such participant under the Plan that is
not a 162(m) participant shall be established by Management and shall be
expressed as a percentage of the participant’s annualized rate of base salary as
in effect on December 31 of the bonus year (or, in the case of a participant who
commences employment during the bonus year or has a leave of absence during the
year, the participant’s aggregate base salary earned during the bonus year). For
162(m) participants, the Committee may establish a target bonus for any such
participant and in all events shall structure such participant’s bonus
opportunity in a manner intended to comply with Section 162(m) (including,
without limitation, establishing the maximum amount of the bonus that may be
payable to the 162(m) participant pursuant to the bonus opportunity). The amount
of the bonus (if any) that is actually paid to the participant will depend upon
the achievement of Company and individual performance goals established for the
bonus year.

Company Performance and Bonus Pool. Company performance will be used to
establish the amount of the “Bonus Pool” for the bonus year. Company performance
will be measured based on any one or more of the following business criteria:
Accounts Receivable month sales outstanding, debt, debt to EBITDA, EBIT, EBITDA,
EPS, EVA, expense reduction, free cash flow, gross margin, interest coverage,
inventory, inventory turns, net earnings, operating cash flow, operating income,
pre-tax margin, return on assets, return on capital/return on invested capital,
return on equity, sales/revenue, stock price appreciation, and working capital
improvement (as such terms are defined in the 2007 Plan), in each case relative
to a preestablished targeted level or levels, on an absolute or relative basis
or ratio with other performance-based business criteria, either as reported
currency or constant currency, pre-tax or after-tax, before or after special
charges, for the



--------------------------------------------------------------------------------

Company on a consolidated basis or for one or more subsidiaries, segments,
divisions or business units, or any combination of the foregoing. The specific
performance criteria used to measure Company performance for the bonus year and
the relative weightings to be assigned to each such criterion will be
established by Management or the Committee, as applicable. Management or the
Committee, as applicable, may also determine, in its sole discretion, that the
Bonus Pool for a bonus year will be funded at an amount in excess of 100% of the
target bonuses for the bonus year if the performance targets for one or more of
the business criteria used to measure Company performance exceed the
preestablished goals for that bonus year. Notwithstanding anything contained
herein to the contrary, the specific performance goals in respect of bonuses
intended to qualify as performance-based compensation payable with respect to
162(m) participants must be approved by the Committee in advance of any
applicable deadlines under Section 162(m) and while the performance relating to
those goals remains substantially uncertain within the meaning thereof. The
Bonus Pool represents the maximum amount of bonuses that will be paid out under
the Plan for a bonus year. Separate Bonus Pools may be established—one with
respect to the Plan generally and one or more with respect to a 162(m)
participant or participants. The bonus or bonuses payable to the 162(m)
participants may reduce the amount of the Bonus Pool established for the Plan
generally, but in no event will the Bonus Pool established for the Plan
generally or any allocation or payment of a bonus under such Bonus Pool impact
the bonus for any 162(m) participant in any manner not consistent under Treas.
Reg. 1.162-27 with the intent that such 162(m) participant’s bonus qualify as
performance-based compensation thereunder.

Individual Performance and Bonus Amount. A participant’s individual performance
will be determined by Management or the Committee, as applicable, based on the
participant’s contributions and achievement of performance goals during the
bonus year. The participant’s bonus amount may be increased or decreased based
on the participant’s individual performance. Management or the Committee, as
applicable, may establish guidelines for adjusting bonuses based on individual
performance. With respect to 162(m) participants, the Committee may reduce (but
not increase) the bonus otherwise payable to each 162(m) participant. For
purposes of clarity, if the Committee reduces the amount of any bonus payable
hereunder, it may not allocate the amount of such reduction to bonuses payable
to 162(m) participants.

Payment Terms

Award Payment and Timing. Bonuses shall be paid not later than two and one-half
months after the end of the applicable bonus year. Bonuses may be paid in cash,
shares of the Company’s common stock or a combination of cash and stock, as
determined by Management or the Committee, as applicable, in its sole
discretion. In the event of any stock payment and subject to adjustment pursuant
to Section 7.2 of the 2007 Plan (adjustments for stock splits and similar
changes in capitalization), the number of shares to be delivered to the
participant shall equal (1) the portion (expressed as a cash amount) of the
participant’s bonus to be paid in the form of Company common stock, divided by
(2) the fair market value (as such

 

2



--------------------------------------------------------------------------------

term is defined in the 2007 Plan) of a share of Company common stock on the
payment date, and rounded down to the nearest whole share (with any fractional
share amount to be disregarded). Any shares of Company common stock issued in
payment of bonuses under the Plan shall be charged against the applicable share
limits of the 2007 Plan. With respect to 162(m) participants, no payment shall
be made with respect to the Plan unless and until the Committee has certified,
by resolution or other appropriate action in writing, that the amount of any
such bonus has been accurately determined in accordance with the terms,
conditions and limits of the Plan and that the applicable performance
condition(s) were, in fact, satisfied at the applicable level(s).

Recoupment of Bonuses. Notwithstanding any other provision herein, bonuses paid
under the Plan shall be subject to recoupment by the Company pursuant to the
Beckman Coulter, Inc. Policy on Recoupment of Compensation.

Other Rules

Termination of Employment Rules. A participant must be continuously employed by
the Company or one of its affiliates or subsidiaries through December 31 of the
bonus year in order to be eligible to receive a bonus under the Plan (subject to
the achievement of the applicable performance measures) for that bonus year. A
participant will have no right to a Plan bonus (or any partial bonus) with
respect to a bonus year if the participant’s employment terminates or is
terminated (regardless of the reason, whether with or without cause) prior to
December 31 of that year, provided, however, that Management or the Committee
(or their respective designees), as applicable, may, in its sole discretion,
provide for payment of a partial bonus to a participant who retires (as
determined under the provisions of the Company’s retirement plans) during the
bonus year.

No Assignment. The rights, if any, of a participant or any other person to any
payment or other benefits under the Plan may not be assigned, transferred,
pledged, or encumbered except by will or the laws of descent or distribution.

Taxation. Bonus payments will be taxed as ordinary income (wages) in the year of
payment. All payments will be subject to required income, employment and other
tax withholdings and any other authorized deductions. Without limiting the
generality of the preceding sentence, in the event any bonus is paid in a
combination of cash and Company common stock, the Company may reduce the amount
of cash otherwise payable by the amount of such tax withholdings and any other
authorized deductions on the total amount otherwise payable (including any
portion to be paid in Company common stock).

Amendment. Management or the Committee, as applicable, reserves the right to
amend and/or terminate the Plan at any time and in any manner, with or without
notice; provided, however, that the consent of a participant will be required to
the extent such amendment or termination materially and adversely affects the
participant’s rights under the Plan as to any bonus year(s) commencing prior to
such amendment. Adjustments pursuant to the “Adjustments” section below shall

 

3



--------------------------------------------------------------------------------

not require participant consent. No amendment shall be binding upon the Company
unless approved by Management or the Committee, as applicable, and set forth in
writing. Notwithstanding the foregoing, no amendment may be effective without
the approval of the Board of Directors and/or shareholder if such approval is
necessary to comply with the applicable rules of Section 162(m).

No Fiduciary Relationship. Nothing contained in the Plan and no action taken
pursuant to the provisions of the Plan shall create or be construed as creating
a trust or any kind of fiduciary relationship between the Company and any of its
affiliates on one hand, and any participant or any other person on the other
hand.

No Right to Bonus or Continued Employment. Nothing contained in the Plan or any
related document constitutes an employment or service commitment by the Company
(or any affiliate), affects an employee’s status as an employee at will who is
subject to termination without cause, confers upon any participant any right to
remain employed by or in service to the Company (or any affiliate), or
interferes in any way with the right of the Company (or any affiliate) to
terminate a participant’s employment or to change the participant’s compensation
or other terms of employment at any time. The Plan does not constitute a
contract and does not confer upon any person any right to receive a bonus or any
other payment or benefit. There is no commitment or obligation on the part of
the Company (or any affiliate) to continue any bonus plan (similar to the Plan
or otherwise) in any future fiscal year.

Administration. With respect to bonuses granted under the Plan payable to 162(m)
participants. the Plan shall be administered by the Committee, which shall
consist of two or more “outside directors” within the meaning of Section 162(m).
As to all other participants under the Plan, Management (or its designee) shall
administer the Plan. Management or the Committee, as applicable, shall establish
the eligibility criteria for the Plan, determine the applicable performance
measures, relative weights of those measures, specific performance goals, and
bonus opportunities, determine performance and the extent to which any
applicable goals have been satisfied, determine whether any bonus is actually
payable under the Plan and, subject to the express limitations of the Plan, the
amount of each bonus, and determine the time or times at which and the form and
manner in which bonuses will be paid. Management or the Committee, as
applicable, shall have the authority to construe and interpret the Plan and any
agreement or other document relating to the Plan. All actions taken and all
interpretations and determinations made by the Company in respect of the Plan
shall be conclusive and binding on all persons and shall be given the maximum
deference permitted by law.

Code Section 162(m). It is intended that any amounts payable under the Plan with
respect to 162(m) participants will qualify as performance-based compensation or
will otherwise be exempt from the deductibility limitations under Section 162(m)
and any applicable regulations thereunder. Any provision, application or
interpretation of the Plan inconsistent with this intent to satisfy the
standards in Section 162(m) shall be disregarded.

 

4



--------------------------------------------------------------------------------

Code Section 409A. It is intended that any amounts payable under the Plan and
the Company’s exercise of authority or discretion hereunder shall either be
exempt from or comply with Section 409A so as not to subject any participant to
payment of any interest or additional tax imposed under Section 409A. The
provisions of the Plan shall be construed consistent with this intent.

Adjustments. Management or the Committee, as applicable, may, in its sole
discretion, adjust performance measures, performance goals, relative weights of
the measures, and other provisions of the Plan to the extent (if any) it
determines that the adjustment is necessary or advisable to preserve the
intended incentives and benefits to reflect (1) any material change in corporate
capitalization, any material corporate transaction (such as a reorganization,
combination, separation, merger, acquisition, or any combination of the
foregoing), or any complete or partial liquidation of the Company, (2) any
change in accounting policies or practices, or (3) the effects of any special
charges to the Company’s earnings, or (4) any other similar special
circumstances. Notwithstanding the foregoing, the Committee will not make any
change or adjustment under the Plan to the extent it would cause bonuses granted
under the Plan to 162(m) participants to cease to qualify as performance-based
compensation within the meaning of Section 162(m).

 

5